Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,228622. Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim I in the instant application in combination with claim 3 will teach the limitations of claim 1 in combination with claim 14. Therefore, it would have been obvious to ordinary skill in the art to combine claims 1 and 3 to obtain claim 1 in combination with 12-14 in the patent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 12-13, 15-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan (US 20160275952) in view of Reitan (US 20130249947).
Regarding claim 1, Kashtan teaches, a method for enabling a teleconference among one or more host-side users located at a host site and one or more client-side users that are remotely located relative to the host site (abstract, Paragraph 1, Fig. 1), wherein a host device is located at the host site, and wherein each of the one or more client-side users uses a respective client device to participate in the teleconference (Fig. 1, el. 101, el. 102, 103, 104), the method comprising: 
receiving from the host device a host site audio-visual feed that includes audio and video of the host site captured from the host site by the host device (Paragraph 1, 28).
Kashtan does not teach at least one of producing or updating a three-dimensional (3D) model of the host site using the host site audio-visual feed; assigning or otherwise obtaining for each client-side user, of the one or more client- side users, a virtual location within the 3D model of the host site and thereby mapping each client-side user to a corresponding real-world location at the host site; producing for a said client-side user a synthesized audio-visual feed that appears as if it were generated by a virtual camera located at the virtual location of the said client- side user within the 3D model of the host site; and 
providing the synthesized audio-visual feed, or a modified version thereof, to the client device of the said client-side user to thereby enable consumption thereof by the said client-side user.
Reitan in the same art of endeavor teaches producing or updating a three-dimensional (3D) model of the host site using the host site audio-visual feed; assigning or otherwise obtaining for each client-side user, of the one or more client- side users, a virtual location within the 3D model of the host site and thereby mapping each client-side user to a corresponding real-world location at the host site (Paragraph 258, 482, 503, 509-510, 547), producing for a said client-side user a synthesized audio-visual feed that appears as if it were generated by a virtual camera located at the virtual location of the said client- side user within the 3D model of the host site (Paragraph 848, 877, 971); and 
providing the synthesized audio-visual feed, or a modified version thereof, to the client device of the said client-side user to thereby enable consumption thereof by the said client-side user (Reitan: Paragraph 848, 877, 971).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kashtan with Reitan in order to mimic real environment and enhance conference experience.
Regarding claim 2,  Kashtan in view of Reitan teaches, wherein the synthesized audio-visual feed produced for the said client-side user changes in response to the said client side user's virtual location within the 3D model of the host site changing (Reitan: Paragraph 71, 164; every time the user moves, the virtual location will change to reflect the new changes and the video/audio will be re-produced to reflect the new location), such that when the said client-side user moves from a first virtual location within the 3D model of the host site to a second virtual location within the 3D model of the host site, the synthesized audio-visual feed changes from appearing as if it were generated by a virtual camera located at the first virtual location to appearing as if it were generated by a virtual camera located at the second virtual location (Reitan: Paragraph 258, 482, 503, 509-510, 547). 
Regarding claim 4, Kashtan in view of Reitan teaches, causing to display on an augmented reality (AR) device being used by a said host-side user (Reitan: Fig. 3A, el. 305 and Paragraph 264-271), a visual representation of at least one of the one or more client-side users at the real-world location within the host site that corresponds to their respective virtual location within the 3D model of the host site (Reitan: Paragraph 258, 264-271).

Regarding claim 5, Kashtan in view of Reitan teaches, wherein when the virtual location of a said client-side user changes, the visual representation the said client-side user displayed on the AR device changes, such that when the said client-side user moves from a first virtual location within the 3D model of the host site to a second virtual location within the 3D model of the host site, the visual representation of the said client-side user changes from being at a first corresponding real-world location within the host site to being at a second corresponding real-world location within the host site (Reitan: Paragraph 71, 164, 258, 264-271).
Regarding claim 6, Kashtan in view of Reitan teaches, causing to display on an augmented reality (AR) device being used by a said host-side user, a visual representation of a said client-side user of the one or more client-side users with their respective orientation (Reitan: Paragraph 258, 264-271), which provides an indication of a visual portion of the synthesized audio-visual feed that the said client-side user is viewing at any given time (Reitan: Paragraph 489, 907, 929).

Regarding claim 7, Kashtan in view of Reitan teaches, wherein the one or more client-side users comprises a plurality of client-side users, and wherein a separate said synthesized audio-visual feed is produced for each of at least two of the plurality of client-side users (Reitan: Paragraph 848, 877, 971).
Regarding claim 8, Kashtan in view of Reitan teaches, wherein the synthesized audio-visual feed produced for a said client-side user includes an avatar of another said client-side user at their respective virtual location (Kashtan: real time audio/video avatar represent the participants during the video conference, Paragraph 31, 33, 56, 66, 70, 88-89). 
Regarding claim 9, Kashtan in view of Reitan teaches, the synthesized audio-visual feed produced for a said client-side user includes a real-world representation of another said client-side user at their respective virtual location; and the real-world representation is captured using a webcam or another type of camera able to capture real-world video (Kashtan: Paragraph 28, 33, 35, 123).
Regarding claim 12, see claim 1 rejection.
Regarding claim 13, see claim 2 rejection.
Regarding claim 15, see claim 4 rejection.
Regarding claim 16, see claim 5 rejection.
Regarding claim 17, see claim 6 rejection.
Regarding claim 18, see claim 7 rejection.
Regarding claim 19, see claim 8 rejection.
Regarding claim 22, see claim 1 rejection.

Allowable Subject Matter
Claims 3, 10-11, 14, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652